Bank One v. Calloway                                                















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-134-CV

     BANK ONE, TEXAS, N.A.,
                                                                                              Appellant
     v.

     R.W. CALLOWAY, ET AL.,
                                                                                              Appellees
                                        

From Probate Court #3
Dallas County, Texas
Trial Court # 91-1761-P3A
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      On October 17, 1994, the parties filed a joint motion to dismiss the appeal pursuant to Rule
59(a) of the Texas Rules of Appellate Procedure.  In the relevant portion, Rule 59(a) provides:
(1)  The appellate court may finally dispose of an appeal or writ of error as follows:
(A)  In accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; or
(B)  On motion of appellant to dismiss the appeal or affirm the judgment
appealed from, with notice to all other parties; provided, that no other party
shall be prevented from seeking any appellate relief it would otherwise be
entitled to.  
Tex. R. App. P. 59(a).
      In the motion, the parties state that have reached a confidential settlement agreement.  The
motion is signed by the appellant's attorney personally, and by the appellees' attorneys "by
permission."  
      The motion to dismiss is granted.  This cause is dismissed with each party to bear its own
costs.
                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed October 26, 1994
Do not publish